Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 12, 2010 VAUGHAN FOODS, INC. (Exact name of Registrant as specified in its charter) Oklahoma 001-33446 73-1342046 (State or other jurisdiction of (Commission File (IRS Employer incorporation) Number) Identification No.) 216 N.E. 12th Street, Moore, OK 73160 (Address Of Principal Executive Office) (Zip Code) (405) 794-2530 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On May 11, 2010, the registrant issued a press release, a copy of which is furnished herewith as Exhibit 99.1, announcing its financial results for the first quarter ended March 31, 2010, and also announcing that the registrant would host a teleconference on May 12, 2010 at 10:00 a.m. eastern time to discuss its financial results for the first quarter ended March 31, 2010. Item 9.01 Financial Statements and Exhibits Exhibit No. Description Press release, dated May 11, 2010, announcing financial results for the first quarter ended March 31, 2010. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 9.01, is being furnished and shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liability of that section, and shall not be deemed incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation by reference language, except as shall be expressly set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned, hereunto duly authorized. Vaughan Foods, Inc. Dated: May 12, 2010 By: /s/ Gene P. Jones Gene P. Jones Secretary, Treasurer and Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description Method of Filing Press release dated May 11, 2010 Filed herewith electronically
